IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,819-02


                        EX PARTE ALVIN EUGENE HINES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 31047-B IN THE 3RD DISTRICT COURT
                            FROM ANDERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. His appeal was dismissed for want of jurisdiction. Hines v.

State, No. 12-13-00325-CR (Tex. App.—Tyler Nov. 21, 2013) (not designated for publication).

        Applicant contends that his counsel rendered ineffective assistance because counsel failed

to timely file a notice of appeal. The trial court obtained a response from one of Applicant’s two trial

lawyers, and held a live hearing at which Applicant testified. The habeas court found that neither
                                                                                                   2

lawyer rendered ineffective assistance of counsel, that “notice of appeal was not filed timely due to

[Applicant’s] own actions and conduct,” and that Applicant was responsible for the denial of direct

appeal. Nevertheless, the court concluded that Applicant “should be allowed to pursue an out of time

appeal.”

        The court’s findings that Applicant was responsible for any failure to perfect appeal are

supported by the record. Because Applicant has not shown his lawyers were ineffective, and because

he has not established there was a “breakdown in the system,”1 he has not established entitlement

to relief. Accordingly, relief is denied.

Filed: July 1, 2015
Do not publish




        1
            Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).